 



(EOS LOGO) [y20371y2037100.gif]
April 24, 2006
Mr. Richard I. Steinhart
49 Country Club Road
Ridgefield, CT 06877
Dear Rich:
     It gives me great pleasure to offer you the position of Vice President of
Finance, Treasurer, and Chief Financial Officer, Electro-Optical Sciences, Inc.
This is a critical post as EOS transitions from late stage development to
commercialization of MelaFind®.
     Reporting to and working closely with the President & Chief Executive
Officer, you will be responsible for all phases of financial management of the
company and interactions with the Board of Directors, Audit Committee,
Compensation Committee, auditors, legal counsel and investors. In addition, you
will be responsible for implementing and maintaining appropriate administrative
management and support systems. It is expected that you will provide strong
internal professional leadership, and represent the company to external
stakeholders, including existing public investors, potential investors,
customers, and strategic partners. You will be an integral member of the senior
executive management team of EOS, under the direction of the CEO.
     Compensation will consist of a yearly salary of $195,000 paid semi-monthly
($8,125.00) and a grant of options to acquire up to 100,000 shares of EOS common
stock pursuant to the company’s 2005 Stock Incentive Plan (the “Plan”). The
options will be exercisable at a value equivalent to the end of day trading
price of MELA stock on the date of issue and will vest according to the
following schedule: (1) options to purchase 40,000 shares with vesting of 20%
(8,000 shares) yearly on the anniversary date of hire with the first option
grant for 8,000 shares vesting on the day of hire; (2) options to purchase up to
40,000 shares with vesting upon completion of the next equity financing
completed by EOS as follows: options for 30,000 shares vesting if the financing
results in gross proceeds to EOS of at least $7.5 MM but less than $10 MM, and
in the alternate, options for 40,000 shares vesting if the next financing
results in gross proceeds to EOS of at least $10 MM; and (3) options for 20,000
shares vesting upon PMA approval of MelaFind®. Acceleration of option vesting
will be triggered by the occurrence of an Acquisition Event (as defined in the
Plan); provided, that any Acquisition Event that results in EOS’ Board of
Directors consisting of individuals who are the same as, or share affiliations
with, the directors representing at least 51% of the Board of Directors prior to
the Acquisition Event, shall not be considered an Acquisition Event for the
purpose of this paragraph. A salary review will be performed following the next
financing resulting in gross proceeds to EOS of at least $10 MM.

 



--------------------------------------------------------------------------------



 



Mr. Richard Steinhart
April 24, 2006
Page 2
     The position requires travel, not anticipated to exceed 40% per month, on
average. As a development stage company with no earnings, EOS is not in a
position to offer a yearly cash bonus. However, at the discretion of the
Compensation Committee and Board of Directors, cash bonuses may be awarded.
Reasonable travel expenses and other business expenses, such as the cost of
calls from a personal telephone for corporate business, will be reimbursed upon
submission of receipts in accordance with EOS’ business expense reimbursement
policy. You will be issued a corporate AMEX credit card, to be used for EOS
business, and reasonable expenses charged to that card will be paid upon
submission of appropriate receipts.
     As you know, employment in the state of New York is on an “at will basis,”
meaning either you or EOS may terminate your employment at any time with or
without cause. However, if you are terminated without “cause,” you will be
awarded a severance payment equivalent to 6 months of base salary paid
semi-monthly, acceleration of time based-options, and milestone-based options if
the milestone(s) is (are) achieved within 6 months of your termination; provided
that the foregoing severance payments and acceleration of option vesting shall
be subject to execution by you of EOS’ form of separation and release agreement.
“Cause” is defined as: (i) commission of any felony; (ii) commission of any or
conviction or entry of plea of nolo contendere to any crime involving dishonesty
or moral turpitude; (iii) your refusal to abide by or comply with the reasonable
directives of the Board of Directors or CEO of EOS; (iv) your willful failure or
refusal to abide by EOS’ material policies, rules, procedures or directives;
(v) your willful dishonesty, fraud or misconduct with respect to the business
affairs of EOS; (vi) intentional damage to any property of EOS; (vii) conduct
which demonstrates gross unfitness to serve as CFO of EOS; or (viii) any act or
omission which could reasonably be expected to cause harm to EOS, intentionally
or otherwise.
     Additionally, you will be eligible to participate in EOS’s health insurance
plan, which includes family medical, dental, and prescription drug coverage, as
well as a non-contributory 401(k). You will be granted 4 weeks of paid personal
time off (PTO).
     The start date for full-time employment is to be on or about the date
hereof. There may be an opportunity to engage you as a consultant prior to this
time. You will be compensated on a pro rata basis for any days worked prior to
joining on a full-time basis; payment will be made upon commencement of
full-time employment. The position is based full-time at EOS headquarters,
presently at 3 West Main Street, Irvington, NY. Although occasional
telecommuting is permitted with prior approval of the President & CEO, this
position requires maximal time on premises.
     This is an exciting time for EOS. The future of the company depends on our
ability to efficiently execute and achieve the milestones that we have set. I
believe that you can make a great contribution in helping to achieve our goals.
Moreover, I feel that you will be able to work effectively with our fine staff,
and enhance the professionalism of EOS.
3 West Main Street Suite 201, Irvington-on-Hudson, New York 10533
(Cell) 914.400.6724; (Tel) 914.591.3783 x10; (Fax) 914.591.3785
jvgulfo@eosciences.com

 



--------------------------------------------------------------------------------



 



Mr. Richard Steinhart
April 24, 2006
Page 3
     Please sign below indicating your acceptance of the offer and mail it to me
at my office.
     Please call me if you have any questions – (914) 400-6724.

            Sincerely,
      /s/ Joseph V. Gulfo       Joseph V. Gulfo, MD, MBA      President & Chief
Executive Officer     

ACCEPTED AND AGREED:
/s/ Richard I. Steinhart                    
Richard I Steinhart
Date: April 24, 2006
3 West Main Street Suite 201, Irvington-on-Hudson, New York 10533
(Cell) 914.400.6724; (Tel) 914.591.3783 x10; (Fax) 914.591.3785
jvgulfo@eosciences.com

 